Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

1.	The drawings are objected to because
a.	Per fig.1B-1D, elements 128 is not disclosed in the specification.
b.	Per fig.1B, element 140 is not disclosed in the specification.
c.	Per fig.2, element 228, 246 & 256 are not disclosed in the specification.
d.	Per fig.3, element 322 is pointing to the wrong feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections

2.	Claim 4 is objected to because of the following informalities:  
Per claim 4, line 1 change “flowpath” to –u-shaped flowpath--.
Appropriate correction is required.

Specification

3.	The disclosure is objected to because of the following informalities: 
	a.	Paragraph [0049], line 2-3 change “cooling module 112” to –cooling module 116--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 3, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites the limitation "the one or more heat transfer devices" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the second volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the second container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the second volume" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

5.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 & 26-27 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Shelnutt et al. US2014/0216686 in view of Wakino et al. 	US2018/0027695.

	Per claim 1 Shelnutt et al. teaches a data center cooling system, comprising: an outer container (405) that defines a first volume ([0066]); an inner container (205, see fig.2, “inner portions of 200”) that defines a second volume ([0060], [0067]-[0068]) and is positioned within the first volume (see fig.4), the inner container comprising an air outlet (230 and/or 232, see fig.3; [0060], line 29-36, “fig 4 shows the server 200 to be partially immersed in the cooling fluid with portions of the server containing the HDD to be exposed to the air environment (i.e. ambient environment)”) that comprises an airflow path between the first and second volumes ([0060]); a liquid seal (480) to fluidly isolate a liquid phase of a non-conductive coolant (412; [0081]) that fills at least a portion of the first and second volumes (see fig.4) from an ambient environment ([0008]); at least one server tray assembly (200, see fig.2) comprising: a plurality of electronic heat-generating devices (see fig.2) immersed in the liquid phase of the non-conductive coolant ([0060]); and an immersion cooling system ([0060], line 19-29, “heat sink”) mounted to and in conductive thermal contact with one or more of the plurality of electronic heat-generating devices ([0060]), 
	Shelnutt et al. does not explicitly teach the immersion cooling system comprising a working fluid in thermal communication with the one or more electronic heat- generating devices and the non-conductive coolant.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an immersion cooling system as taught by Wakino et al. in the data center or Shelnutt et al., because it ensures that the electronic heat generating devices are efficiently and effectively cooled. 
Per claim 11 Shelnutt et al. in view of Wakino et al. teaches the data center cooling system of claim 1, wherein the non-conductive coolant comprises a dielectric coolant (412; [0081]).  
	Per claim 26 Shelnutt et al. teaches a submergible server tray assembly (200, see fig.4), comprising: a motherboard ([0060]); at least one hardware processor coupled to the motherboard ([0060]); and 
	Shelnutt does not explicitly teach an immersion cooling system mounted to and in conductive thermal contact with the processor, the immersion cooling system comprising a working fluid in thermal communication with the processor, where the motherboard, processor, and immersion cooling system are configured to submerge in a dielectric cooling liquid.  
	Wakino et al. however discloses an immersion cooling system (52; [0032]-[0035]) mounted to and in conductive thermal contact with a processor (46; [0030]), the immersion cooling system comprising a working fluid ([0041]) in thermal communication with the processor (46; [0030]), where the motherboard, processor, and immersion 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an immersion cooling system as taught by Wakino et al. in the data center or Shelnutt et al., because it ensures that the electronic heat generating devices are efficiently and effectively cooled. 
	Per claim 27 Shelnutt et al. in view of Wakino et al. teaches the server tray assembly system of claim 26, wherein the immersion cooling system comprises: a housing (see fig.2, “housing of 52”) mounted to and in conductive thermal contact with the processor (46); and one or more condenser tubes (54B or 54A; [0035]-[0039]) positioned in thermal contact with the working fluid within an inner volume of the housing ([0035], “54A & 54B are thermally conducting metal pipes with working fluid W2 within it”) and extending from the housing (see fig.2), where each of the one or more condenser tubes is configured to submerge in the dielectric cooling liquid (W1, see fig.2).  

Claim(s) 12, 23 & 25 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Best et al. US2011/0132579 in view of Wakino et al. 	US2018/0027695.

	Per claim 12 Best et al. teaches a method for cooling electronic heat-generating devices (120; [0066]) in a data center ([0065]), comprising: enclosing a plurality of server tray assemblies (120; [0066]) in a volume defined by a first container (470, see fig.3), each of the server tray assemblies comprising: a plurality of electronic heat-
	Best et al. does not explicitly reach an immersion cooling system mounted to and in conductive thermal contact with one or more of the plurality of electronic heat-generating devices, the immersion cooling system comprising a working fluid in thermal communication with the one or more electronic heat- generating devices; immersing the plurality of server tray assemblies in a liquid phase of a non-conductive coolant; operating the one or more electronic heat-generating devices to generate heat; transferring the generated heat from the one or more electronic heat-generating devices to the working fluid of the immersion cooling system; and transferring the generated heat from the working fluid of the immersion cooling system to the liquid phase of the non-conductive coolant. 
	Wakino et al. however discloses an immersion cooling system (52; [0032]-[0035]) mounted to and in conductive thermal contact with one or more of the plurality of electronic heat-generating devices (46; [0030], see fig.2), the immersion cooling system comprising a working fluid ([0041]) in thermal communication with the one or more electronic heat- generating devices (46; [0030]); operating the one or more electronic heat-generating devices to generate heat ([0030]); transferring the generated heat from the one or more electronic heat-generating devices to the working fluid (W2; [0033], [0041]) of the immersion cooling system (see fig.2) ; and transferring the generated heat from the working fluid of the immersion cooling system to the liquid phase of the non-conductive coolant ([0034], [0046]-[0049]). 

Per claim 23 Best et al. in view of Wakino et al. teaches the method of claim 12, wherein the non-conductive coolant comprises a single- phase non-conductive coolant, the method further comprising: circulating a sub-cooled liquid phase of the non-conductive liquid coolant from a bottom portion of the volume to a top portion of the volume; and circulating the sub-cooled liquid in the top portion over a cooling module positioned in the volume (see fig.2).
Per claim 25 Best et al. in view of Wakino et al. teaches the method of claim 12, wherein the non-conductive coolant comprises a dielectric coolant ([0086]).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Best et al. US2011/0132579 in view of Wakino et al. US2018/0027695 as 	applied to claim 12 above and further in view of Best US2014/0307384.

Per claim 24 Best et al. in view of Wakino et al. teaches the method of claim 12, 	Best et al. in view of Wakino et al. does not explicitly teach wherein the second container comprises a human- occupiable housing, and the second volume comprises a human-occupiable workspace.  
Best however discloses wherein the second container comprises a human- occupiable housing, and the second volume comprises a human-occupiable workspace (see fig.1A).  
.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Shelnutt et al. US2014/0216686 in view of Wakino et al. US2018/0027695 as 	applied to claim 27 above, and further in view of Iyengar et al. 	US2020/0100396.

	Per claim 30 Shelnutt et al. in view of Wakino et al. teaches the server tray assembly of claim 27, 
	Shelnutt et al. in view of Wakino et al. does not explicitly teach further comprising a phase change material positioned between and in conductive thermal contact with the processor and the housing.
	Iyengar et al. however discloses further comprising a phase change material (218) positioned between and in conductive thermal contact with the processor (214 and/or 216) and the housing (see fig.2; [0064])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a phase change material between the processor and housing as taught by Iyengar et al. in the server tray assembly of Shelnutt et al. in view of Wakino et al., because it ensures an effective . 

Allowable Subject matter

6.	Claims 2-10, 13-22, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2, includes allowable subject matter because of the data center cooling system of claim 1, wherein the immersion cooling system comprises: a vapor chamber mounted to and in conductive thermal contact with the one or more electronic heat-generating devices; and one or more heat transfer devices positioned in thermal contact with the working fluid within an inner volume of the vapor chamber and in thermal contact with a liquid phase of the non- conductive coolant.  
	Claim 3, includes allowable subject matter because of the one or more heat transfer devices comprises a condenser tube, the condenser tube comprising: an inlet open to the inner volume to receive a vapor phase of the working fluid from the inner volume; an outlet open to the inner volume to circulate a liquid phase of the working fluid to the inner volume; and a u-shaped flowpath between the inlet and the outlet that extends from the inner volume, through a wall of the vapor chamber, and to the second volume.  
	Claim 4, depends on claim 3 therefore allowable for the same reason.
	Claim(s) 5-7 depends on claim 2 therefore allowable for the same reason.
	Claim 8, includes allowable subject matter because of the data center cooling system of claim 1, wherein the outer container comprises: a pressure relief valve configured to vent a portion of air, vented from the second volume through the air outlet and into the first volume, to the ambient environment; and a base and a chimney that extends vertically from the base, the base comprising a first portion of the first volume and the chimney comprises a second portion of the first volume that is in fluid communication with the first portion.  
	Claim(s) 9-10 depends on claim 2 therefore allowable for the same reason.
	Claim 13, includes allowable subject matter because of the method of claim 12, further comprising: transferring the generated heat to the working fluid contained in an inner volume of a vapor chamber of the immersion cooling system that is mounted to and in conductive thermal contact with the one or more electronic heat-generating devices; vaporizing, with the transferred heat, at least a portion of a liquid phase of the working fluid into a vapor phase of the working fluid; and circulating the vapor phase from the inner volume into one or more condenser tubes positioned in thermal contact with the working fluid within an inner volume of the vapor chamber and in thermal contact with the liquid phase of the non-conductive coolant.
	Claim(s) 14-18 depends on claim 12 therefore allowable for the same reason.
	Claim 19, includes allowable subject matter because of the method of claim 12, further comprising: enclosing the first container in a second volume of a second container, the non-conductive coolant filling at least a portion of the first and second volumes; sealing the liquid phase of the non-conductive coolant from an ambient environment; transferring a heat load from the plurality of electronic heat-generating 
	Claim 20, includes allowable subject matter because of the method of claim 12, wherein the second container comprises a base and a chimney that extends vertically from the base, the base comprising a first portion of the second volume and the chimney comprises a second portion of the second volume that is in fluid communication with the first portion.
	Claim(s) 21-22 depends on claim 20 therefore allowable for the same reason.
	Claim 28, includes allowable subject matter because of the server tray assembly of claim 27, wherein the condenser tube comprises: an inlet open to the inner volume; an outlet open to the inner volume; and a conduit between the inlet and the outlet that extends from the inner volume, through a wall of the housing, and external to the housing.  
	Claim(s) 29 depends on claim 28 therefore allowable for the same reason.

Email Communication

7.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior are .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL A MATEY/Examiner, Art Unit 2835